DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08/05/21 for application number 16/549,992. 
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed 08/05/21 has been accepted.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Stott et al., US PGPub 2007/0217559, discloses an integrated circuit (IC) memory chip comprising: receiver circuitry to receive data signals from a memory controller and a first timing signal having a first phase relationship with the data signals, the receiver circuitry to receive a second timing signal, the second timing signal having a second phase relationship with the first timing signal; transmit circuitry to transmit feedback to the memory controller, the feedback based on a comparison between the first timing signal and an on-chip timing signal based on the second timing signal; and wherein an adjusted second timing signal is received by the receiver circuitry, the adjusted second timing signal exhibiting an updated second phase relationship relative to the first timing signal that is based on the transmitted feedback.
However, neither Stott nor Salt et al., US PGPub 2003/0103486, individually nor in combination, explicitly teach transmit circuitry to transmit first phase information to the 
Claims 9 and 16 repeat the same limitations as recited in Claim 2, and thus are allowed accordingly.
Claims 3-8, 10-15, and 17-21 depend on Claims 2, 9, and 16, and thus are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186